Citation Nr: 1600934	
Decision Date: 01/11/16    Archive Date: 01/21/16

DOCKET NO.  14-18 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), evaluated as 10 percent disabling from March 31, 2010, and as 70 percent disabling on and after May 14, 2012.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Stephen Vaughn, Agent


ATTORNEY FOR THE BOARD

Dominic Jones, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 2003 to September 2007.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  That decision granted service connection for PTSD, and assigned a 10 percent disability rating effective March 31, 2010 and a 70 percent disability rating effective May 14, 2012.

The Board acknowledges that the Veteran's May 2012 notice of disagreement (NOD) was as to the effective date of the rating of 70 percent for PTSD.  However, because the Veteran has not unequivocally stated he does not request an increase, and because the Veteran subsequently received a September 2014 rating decision as to a higher rating for PTSD, the Board has construed the issue as entitlement to a higher initial rating for the entirety of the appeal period.

The issue of entitlement to a TDIU was not certified for appeal.  However, when evidence of the inability to obtain and maintain substantially gainful employment is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran has reported that he can only work with his father because he cannot deal with others.  The Board construes this as possible evidence of marginal employment.  Accordingly, the issue of TDIU has been added to the claim as represented on the first page of this document.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Effective May 14, 2012, the Veteran was rated at 70 percent disabled for his PTSD.  The evidence of record indicates that the Veteran is currently employed.  However, the Veteran has asserted that he works for his father because he does not want to deal with others because he loses his temper very easily.  See August 2014 VA examination.  Additionally, the Veteran's representative indicates that the Veteran works for his father because the Veteran does not trust anyone else and is extremely suspicious of people.  See May 2014 Form 9.  

TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful occupation.  38 C.F.R. § 4.16(a) (2015).  Under 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Marginal employment is not considered to be substantially gainful employment.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the United States Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts-found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  38 C.F.R. § 4.16(a) (2015).

The record raises a claim for entitlement to a TDIU due to the Veteran's report of the nature of his employment.  This issue has not been adjudicated by the AOJ.  On remand, the AOJ should issue appropriate VCAA notice and obtain an examination addressing the impact PTSD has on the Veteran's occupational functioning.  

The issue of entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) should also be remanded, because it is inextricably intertwined with the TDIU claim as both claims are determined, in part, by determining the level of occupational impairment stemming from the Veteran's PSTD; thus, a decision on this issue would, at this point, be premature.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice for the Veteran's TDIU claim.

2.  Obtain all relevant ongoing VA treatment records dated since August 2014.  All attempts to obtain these records should be documented in the claims file.

3.  After all outstanding records have been associated with the claims file, schedule the Veteran for a psychiatric examination by an appropriate professional to determine the current severity of his PTSD.  The entire claim file, to include electronic files, should be reviewed by the examiner.

All signs and symptoms of the service-connected psychiatric disorder should be reported in detail in a manner that is responsive to the rating criteria.

In particular, the examiner should elicit information from the Veteran regarding the nature of his current employment and the examiner must describe the impact of the Veteran's psychiatric disorder on his occupational functioning.

A complete rationale should be provided for any opinion offered.

4.  Then, readjudicate the claims, to include consideration of extraschedular ratings.  If any action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




